Title: From Thomas Jefferson to Robert Pollard, 29 February 1796
From: Jefferson, Thomas
To: Pollard, Robert



Sir
Monticello Feb. 29. 1796.

Being willing on behalf of Mr. Short to subscribe the thirty dollars a share required for carrying on the James river canal, I ask the favor of you to subscribe on his behalf to the amount of the shares he holds, hereby giving you authority for that purpose, and confirming the signature which shall be made by you.
I will remind you that the titles of the transfers of some of these shares remain still to be forwarded by due, which I suppose has escaped you, not doubting you have taken transfers in due form. I am with esteem Sir Your very humble servt

Th: Jefferson


P.S. I have this day drawn on Mr. Charles Johnston & Co. for £15. in favor of Horatio Turpin of which this serves for advice.

